AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

 

 

 

UNITED STATES DISTRICT COURT Purchased/Filed: June 4, 2020
FOR THE EASTERN DISTRICT OF NEW YORK index # 1:20-cy-02475-LDH-
CLP
Horacio David Veliz Montoya, Individually and on Behalf of Others Similarly Situated Plaintiff
against

Premium Millwork, Ine d/b/a Premium Millwork., ef ano Defendant
STATE OF NEW YORK Ss:
COUNTY OF ALBANY "

James Perone _ being duly sworn, deposes and says: deponent is over

the age of eighteen (18) years; that on August 24, 2020 ,at 10:45AM , at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in a Civil Action and Complaint Collective Action Under 29 U.S.C §216(b)
on

Premium Millwork, Inc d/b/a Premium Millwork , the

Defendant in this action, by delivering to and leaving with Sue Zouky ,

 

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 2 true copies thereof and that
~ at the time of making such service, deponent paid said Secretary of State a fee 40 dollars; That said service was
made pursuant to Section 306 Business Corporation Law. Deponent further says that deponent knew the person

so served as aforesaid to be the agent in the Office of the Secretary of State of the State of New York, duly

authorized to accept sich service on behalf of said defendant ~~.
Des¢ iption of the person served: Approx. Age: 55-60 Approx: Wt 125lbs Approx. Ht: 51

 

 

    

 

 

Color of skin: | White Hair color: Red/Blonde Sex’ Female Other:
\ aa
\ | ao
Sworn to-before me on this a
24th day oF August 2020
ae
a ae
ae x cee
wor" cae
en SCOTT SCHUSTER a
fon NOTARY PUBLIC, STATE OF NEW YORK an 5 James Perone
NO.O1SC6308636 re - oe
QUALIFIED IN ALBANY COUNTY Attny's File No.

COMMISSION EXPIRES JULY 28, 2022

InvoicesWork Order # $1844680
Servico. Inc.. P.O. Box 871. ALBANY. NY¥ 12201
